Case 18-31185   Doc 49-11 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                       K - Motion for Sanctions Page 1 of 7




                          EXHIBIT K
Case 18-31185   Doc 49-11 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                       K - Motion for Sanctions Page 2 of 7
Case 18-31185   Doc 49-11 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                       K - Motion for Sanctions Page 3 of 7
Case 18-31185   Doc 49-11 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                       K - Motion for Sanctions Page 4 of 7
Case 18-31185   Doc 49-11 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                       K - Motion for Sanctions Page 5 of 7
Case 18-31185   Doc 49-11 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                       K - Motion for Sanctions Page 6 of 7
Case 18-31185   Doc 49-11 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                       K - Motion for Sanctions Page 7 of 7
